Citation Nr: 0914608	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a scar due to a 
stab wound to the left chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for hepatitis 
C addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left chest scar due to a stab wound is 
attributable to his period of active duty.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a scar 
due to a stab wound to the left chest have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends that he incurred a stab 
wound to the left chest area during service.  He alleges that 
he and a fellow service member were attacked by hitchhiker 
while on liberty in San Diego in 1978.  He advised that he 
had reported the incident to the police department sometime 
between May 1978 and September 1978. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records (STRs) are devoid of 
any specific treatment for a left chest stab wound.  The 
Veteran's September 1977 enlistment examination is devoid of 
any reference to a preexisting scar or wound to the left 
chest.  A September 1978 treatment record reflects the 
Veteran's treatment for complaints of chest pain while 
breathing.  The physician examining the Veteran indicated 
that the pain was likely due to adhesions from an old chest 
wound.  No mention was made to a stabbing.  An undated 
reenlistment medical examination, however, noted a one-inch 
scar on the left chest.  There were no private medical 
records regarding treatment for a left chest stab wound.

An April 1992 hospital summary indicates that the Veteran had 
a history of a left thorax stab wound.  There was no notation 
as to whether it was incurred in service.  In September 1995, 
the Veteran sought treatment complaining of pain and aches in 
his left side near his ribs.  There was no mention of a prior 
stab wound to that area.  

In a statement dated in March 2004, a fellow service member 
indicated that although he was not present during the 
stabbing, he remembered the incident being discussed within 
the department and throughout the ship.  Also, in a March 
2006 statement from one of the Veteran's fellow service 
members, he corroborated the incident which led to the 
Veteran's left chest stab wound.  He advised that he was with 
the Veteran at the time that it occurred.  

In a March 2006 VA treatment note, the Veteran was noted to 
have a well-healed scar under his left nipple.  There was no 
notation as to the cause of the scar.

In a letter dated in October 2007, the San Diego Police 
Department Records Division noted that there was no file 
regarding the Veteran's reported 1978 stabbing as it would 
have been purged.  

Given the evidence as outlined above, the Board finds that 
reasonable doubt exists as to whether his current left chest 
scar was due to an in-service stabbing.  The Veteran's 
enlistment medical examination did not include a notation of 
a preexisting left chest scar.  Upon an undated reenlistment 
examination, the Veteran was noted to have a one-inch scar on 
the left chest.  The Veteran's period of service was in 
essence continuous from September 1977 to February 1990.  
Further, in an April 1992 hospital summary, the Veteran was 
noted to have a history of a left thorax stab wound.  A 
witness to the stabbing also issued a statement corroborating 
the Veteran's contentions.  Although there are no treatment 
records or police reports regarding the alleged 1978 
stabbing, the Board finds that the evidence is at least in 
relative equipoise as to whether the Veteran's current left 
chest scar is due to an in-service stabbing.  As such, 
service connection for a scar of left chest due to a stab 
wound is granted.  

ORDER

Service connection for a scar due to a stab wound of the left 
chest is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary for further evidentiary 
development.  

The Veteran contends that his currently diagnosed hepatitis C 
had its onset during service.  In various submissions to VA, 
he specifically reported using intranasal cocaine, using 
intravenous drugs, participating in high-risk sexual 
activity, receiving tattoos in Hong Kong and in the 
Philippines, sharing razor blades and tootbrushes, exposure 
to contaminated blood, and undergoing a blood transfusion.  

The Veteran's STRs are devoid of any notation as to an in-
service blood transfusion or diagnosis of hepatitis C.  A 
February 1978 record, however, reflects one treatment for a 
viral syndrome following the Veteran's complaints of nausea, 
vomiting, headaches, and muscle aches.  In March 1989, the 
Veteran underwent surgical treatment on his right wrist.  A 
notation in the operation report reflects that the staff 
physician cut his hand during the procedure.  It was noted 
that the field was contaminated.  Upon decontamination of the 
field, the surgery resumed.  

Current treatment records reflect a hepatitis C diagnosis and 
relevant treatment.  There has been no VA examination 
performed in conjunction with this claim.  Additionally, the 
Board finds that there is evidence of in-service treatment 
for a viral syndrome and subsequent contamination of the 
field during the Veteran's surgery, as well as the other 
possible modes of exposure as related by the Veteran.  Thus, 
this claim must be remanded in order for an examination to be 
scheduled and a medical opinion obtained as to whether any of 
the Veteran's alleged in-service risk factors were a 
precursor to his currently diagnosed hepatitis C.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his hepatitis C.  The Veteran's claims 
folder should be provided and the examiner 
is requested to review all pertinent 
medical records-including the Veteran's 
service treatment records, and to record a 
history of risk factors related by the 
Veteran.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any current hepatitis C had its 
origin during service.  The examiner 
should specifically address the Veteran's 
history of viral syndrome and alleged 
exposure to contaminated blood while in 
service, as well as his other reported 
risk factors-including, use of 
intravenous drugs, use of intranasal 
cocaine, tattoos, sharing of toothbrushes 
and razors, participating in high-risk 
sexual activity, and his possible blood 
transfusion.  All opinions express must be 
supported by complete rationale. 

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


